Citation Nr: 1216681	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  04-16 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for insomnia. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to October 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision issued by the Department of Veterans Affairs (VA) Tiger Team Special Processing Unit at the Cleveland, Ohio, Regional Office (RO), which, in relevant part, denied the benefits sought on appeal.  The Huntington, West Virginia, RO currently has jurisdiction over the Veteran's claims file.

In May 2007, the Board remanded this case to the RO, via the Appeals Management Center (AMC), so that the Veteran could be scheduled for a videoconference hearing.  The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2007.  A transcript of that hearing is of record.

In March 2008, the Board again remanded the Veteran's appeal in order to obtain VA and private outpatient treatment records.  This included providing the Veteran with the appropriate release form (VA Form 21-4142) to obtain his confidential records from his private physician.  In a December 2008 letter, the RO/AMC sought to obtain this information from the Veteran.  The Veteran, however, did not return the release forms, and all other evidence indicated by the Veteran as relevant to his claims has been obtained.  Accordingly, the Board is satisfied that the RO/AMC substantially complied with the Board's May 2007 and March 2008 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

In an October 2010 decision, the Board denied the Veteran's claims of entitlement to service connection for posttraumatic stress disorder (PTSD), for insomnia, and for an acquired psychiatric disorder, to include depression.  The Board additionally denied the Veteran's petitions to reopen claims of entitlement to service connection for aseptic necrosis, of the left and right femurs, with residual subcapital fractures, and for a lumbar spine loss of motion, residual of a bilateral hip disorder.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 Joint Motion for Partial Remand (Joint Motion), the Court was asked to vacate the October 2010 Board decision to the extent that it denied the Veteran's depression and insomnia claims, and remand the appeal to the Board so that the Board may 1) provide a more adequate statement of reasons and bases regarding continuity of symptomatology, and 2) satisfy its duty to suggest the submission of nexus evidence.

In May 2011, the Court issued an Order that granted the Joint Motion and remanded that part of the Board's decision that denied entitlement to service for depression (and any other diagnosed acquired psychiatric disorder) and insomnia for compliance with the Joint Motion.  Accordingly, the disposition as to the PTSD claim is undisturbed and not addressed in the decision rendered herein.  


FINDINGS OF FACT

1.  The Veteran currently suffers from an acquired psychiatric disorder other than PTSD which he incurred during or as a result of his active service.  

2.  The Veteran's insomnia was incurred in, or caused by, his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder other than PTSD are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for insomnia are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends the he incurred an acquired psychiatric disorder and insomnia as a result of his active service.  Specifically, he contends that during his active service, he underwent surgery to remove his right testicle, and as a result of that surgery, he was ridiculed and severely abused by his fellow service members.  He contends that this ridicule and abuse let to the development of depression, anxiety, and insomnia.

	A.  Governing Law and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b) (2011).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

Certain chronic diseases, including psychoses, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

According to 38 C.F.R. § 3.384, a psychosis means a brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder, not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  Here, there is no evidence to suggest that the Veteran's was diagnosed with a psychosis that was manifest at a compensable level within the one-year period following his separation from active service.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      B.  Analysis

The Veteran's service treatment records (STRs) are devoid of any evidence of any complaint, diagnosis of, or treatment for an acquired psychiatric disorder or insomnia.  At his September 1972 separation examination, his psychiatric evaluation was reported as normal, and he indicated he was "in good health."  His STRs do reveal, however, that he underwent a procedure to remove his right testicle in October 1971, early during his active service.

The first post-service evidence of medical treatment relating to the Veteran's claimed disabilities is found in VA treatment records dated in October 1987 and November 1988.  In a November 1988 VA hospital summary the Veteran was noted to have an affective disorder in addition to a bilateral hip disorder and history of alcohol abuse.  In October 1987, the Veteran reported that he could not sleep at night, presumably in connection with bilateral hip pain.  

Subsequent evidence is found in VA treatment records dated beginning in April 2001.  At that time, the Veteran expressed concerns about depression.  He reported that he had thought about killing himself daily for two years.  He indicated that he wanted relief from pain.  A depression screen revealed positive results.  He was assessed with having continuing hip pain, and depression.  In May 2001, the Veteran, in addition to complaining of pain in his hips and knees, reported that he was not sleeping well at night.  It was additionally noted at that time that he reported having a history of a paranoid disorder and of having insomnia.  During a June 2001 mental health evaluation, he again reported having a history of a paranoid disorder, not otherwise specified.  He additionally complained of having pain, anxiety, and suffering from torment.  At that time, he additionally complained that he was not receiving any medical care, that he felt as if he was being treated as a "child molester," that he did not want to be placated but instead made better, that he wanted to know why he was being targeted, that he had chronic pain in his hips and legs, etc.  In a July 2001 mental health evaluation, he complained that his pain made his anger worse and that he continued to have pain and problems with his sleep.  The assessment included a history of paranoid personality disorder, chronic generalized anger, and mood disorder due to general medical condition.  

The Veteran was again seen for a VA mental health evaluation in August 2001.  At that time, he complained that he felt people were laughing at him because of his pain.  The treating VA nurse practitioner observed that the Veteran never directly answered what he needed from the mental health clinic.  He did complain that he could not walk and he could not stand the pain.  The Veteran was assessed with having paranoid and psychotic personality disorder.  Later in August 2001, the Veteran reported to a VA Medical Center (VAMC) for treatment for pain.  It was noted in an addendum to his treatment record that he voiced threats towards healthcare providers and stated that he was going to have his day of satisfaction and that he would catch them off of federal property and get even.  He reported that they were causing him to lose his mind.  In a November 2001 mental health evaluation report, the Veteran reported that he argued with himself, that he was not able to sleep, and that he was angry about not receiving proper care.  The report indicated that he was irritable and spoke in a loud voice during the session.  He was assessed with having insomnia.  He was additionally assessed with having a mood disorder due to a general medical condition and mixed personality traits by a VA staff psychiatrist.  

Later, in June 2002, the Veteran again sought VA mental health treatment.  He indicated that his medication was helping him calm down, but that he was still irritable.  He reported that he was not sleeping well.  He expressed that VA was out to get him.  His mood was noted as dysphoric.  In September 2002, the Veteran's VA primary care provider assessed him with having schizophrenia/depression and insomnia.  An impression of bipolar disorder, mixed personality traits, and rule out Schizophrenia was noted during a May 2003 VA mental health evaluation.  A June 2003 VA emergency room walk-in report noted that the Veteran made it clear that everything was a problem due to pain, including complaining that he could not sleep due to the pain.  In July 2003, the Veteran was again seen for a mental health evaluation.  His mood was noted as angry.  He had been reading his records and felt that they were lies.  His assessment included bipolar disorder, not otherwise specified, mixed personality traits, rule out schizophrenia, paranoid type, and cocaine abuse, rule out dependence, all by history.  During a November 2003 primary care consultation, the Veteran was noted as having a paranoid disorder.  It was additionally noted that he suffered from anxiety and panic attacks.  A December 2003 mental health consultation provided an identical assessment to his July 2003 assessment.  In an April 2004 discharge summary from treatment at a VAMC, the Veteran was noted as having a past medical history of bipolar disease and a history of depression.  In a May 2004 discharge summary, the Veteran was noted as having a significant history for epididymitis, right testicle removal, bipolar disorder, history of alcoholism, and a history of depression.  

During a VA mental health evaluation in early August 2005, the Veteran reported that he was uncertain about whether he was depressed.  He reported that he could not sleep.  He admitted that he was irritable, but denied having any psychosis.  His assessment was deferred based on a need for further evaluation, but did include bipolar disorder by history.  The Veteran was seen for another VA mental health evaluation in late August 2005.  The Veteran reported that he was having bad dreams.  He reported having feelings of helplessness and worthlessness for about two years.  He complained that he was "mentally damaged" over the in-service incident with his testicle.  His diagnoses included bipolar disorder and mixed personality traits by history, and rule out paranoid schizophrenia.  

Subsequent VA mental health evaluations in November 2005, February 2006, May 2006, November 2006, and primary care consultations in April 2007 and August 2007 revealed an on-going diagnosis of bipolar disorder.  In February 2006, he was noted to have an increase of depression symptoms.  

The record contains a statement in support of a claim from the Veteran dated in September 1988, where the Veteran contented that he was beaten by several people during his active service.  He did not provide details as to who the perpetrators were or any reported reason for the beatings.  The record additionally contains testimony provided by the Veteran during an RO hearing in September 1988.  At that time, the Veteran reported that he was not very strong mentally and that he reported to a VA treatment provider that he thought he should see a psychiatrist for counseling.  He reported that he was scheduled for a session but that he had to leave early to go home with his father.  He reported that he was depressed all the time and that he cried frequently.  He additionally reported that he took medication to help him sleep. 

The Veteran testified at his October 2007 personal hearing that following removal of his testicle, he was made fun of or called names by his fellow servicemen all the time.  He indicated that the servicemen continued abusing him because they knew it was hurting him and they seemed to enjoy it.  He reported that he felt like his life was pretty much ruined, and that, as his fellow servicemen said, he was only half a man.  He affirmed that he had recurring nightmares, intrusive thoughts, and isolative behavior that related to the humiliation he received from his comrades regarding the surgery.  He additionally testified that a psychiatrist would come to talk with him on Fridays, during his basic training, because he felt down and wanted to go home to a safe place.  He indicated that the psychiatrist told him that he was a soldier and that he should just toughen up.  He reported that following his service, he did not seek any treatment for any medical conditions until his hips went out on him.  He reported that at that time, he was told that he had bipolar disorder and paranoid schizophrenia.  He reported that he was given a lot of pills for depression and that he was upset all the time.  He reported that he had a difficult time seeking mental health treatment because he felt self conscious about his testicle removal.  He additionally testified that he never married as result of his feelings.  He reported that he has had horrible dreams every night and that he sometimes would wake up in a sweat, and that when this would happen, he would be afraid to go back to sleep.  

Based on the foregoing evidence, the Board finds that the Veteran meets the first two required elements to establish service connection for an acquired psychiatric disorder and for insomnia.  With respect to an in-service disease, event, or injury, the Board notes that the Veteran's STRs clearly reveals that the Veteran underwent surgery to remove his right testicle during his active service.  Further, the Board finds that the Veteran has competently and credibly reported that he was ridiculed in service because of the removal of his right testicle and that he experienced distress as a result of such severe ridicule.  Accordingly, given the nature of the Veteran's claims that he has suffered psychiatric and sleep disorders as a result of that trauma associated with the confirmed removal of his right testicle, the Board finds that the element requiring an in-service disease, event, or injury, has been satisfied.  See Shedden/Caluza, supra.  

Next, the abundant medical evidence of record shows that the Veteran has clearly satisfied the current disability service connection element.  Current diagnoses of insomnia and of acquired psychiatric disorders, including bipolar disorder and a paranoid disorder are clearly shown by the Veteran's VA treatment records, throughout the pendency of his claim.  See id.

Accordingly, the final element for the Board to consider is that of the required nexus, established by medical evidence, between the Veteran's in-service testicle removal and resulting ridicule and abuse, and his later diagnosed insomnia and acquired psychiatric disorders.  Here, in January 2012, the Board requested a medical expert opinion from a health care professional in VA's Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901(a) (2011) (the Board may obtain a medical opinion from an appropriate health care professional in the VHA of VA on medical questions involved in the consideration of an appeal when, in its judgment, such medical expertise is needed for equitable disposition of an appeal).  In March 2012, a VHA psychiatrist reviewed the Veteran's claims file and based on the evidence of record, provided the opinion that it was likely that the Veteran had some problems with both insomnia and mental distress, for which he had been treated, related to the removal of his testicle while in service.  The psychiatrist further indicated that she believed that the Veteran had intermittent exacerbation for his mood disorder as well as personality disorder related to the testicle removal procedure and the subjective harassment that he experienced afterward.  The Board finds that this opinion satisfies the final element required to establish service connection for an acquired psychiatric disorder and for insomnia.  See Shedden/Caluza, supra.

On this record, and most especially the March 2012 opinion provided by the VHA psychiatrist, the Board finds that the Veteran has met the required criteria to establish service connection for an acquired psychiatric disorder and for insomnia.  The evidence of record reveals that the Veteran currently suffers from these disabilities and that he clearly suffered ridicule and abuse during his active service as a result of a right testicle removal.  Further, the March 2012 VHA psychiatrist opinion noted that the Veteran experienced an exacerbation of his mood disorder as a result of these in-service events, and that he suffered from insomnia also a result of these in-service events.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2011).  Therefore, the claims of entitlement to service connection for an acquired psychiatric disorder and for insomnia are granted.

As a result of its decision to grant entitlement to service connection for an acquired psychiatric disorder and for insomnia, the Board finds that any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), and pursuant to the Court's May 2011 Order, cannot be considered prejudicial to the Veteran.  

      (CONTINUED ON NEXT PAGE)








ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is granted.

Entitlement to service connection for insomnia is granted. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


